EXHIBIT 10.22
EXECUTION VERSION


AMENDMENT NO. 4 TO GUARANTEE AGREEMENT
AMENDMENT NO. 4 TO GUARANTEE AGREEMENT, dated as of December 28, 2018 (this
“Amendment”), by and between WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (“Buyer”) and KKR REAL ESTATE FINANCE HOLDINGS, L.P., a
Delaware limited partnership (“Guarantor”). Capitalized terms used but not
otherwise defined herein shall have the meanings given to them in the Repurchase
Agreement (as defined below).
RECITALS
WHEREAS, (i) Seller and Buyer are parties to that certain Amended and Restated
Master Repurchase and Securities Contract, dated as of April 7, 2017 (as amended
by Amendment No. 1 to Amended and Restated Master Repurchase and Securities
Contract, dated as of September 20, 2017, as further amended by Amendment No. 2
to Amended and Restated Master Repurchase and Securities Contract, dated as of
November 28, 2018, and as further amended, restated, supplemented or otherwise
modified and in effect from time to time, the “Repurchase Agreement”), and (ii)
Guarantor executed and delivered to Buyer the Guarantee Agreement dated as of
October 21, 2015 (as amended pursuant to Amendment No. 2 to Master Repurchase
and Securities Contract, Guarantee Agreement, Servicing Agreement and Custodial
Agreement, dated as of September 9, 2016, as amended pursuant to Amendment No. 3
to Guarantee Agreement, dated as of April 7, 2017, as further amended hereby and
as further amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Guarantee Agreement”).
Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Buyer and Guarantor hereby agree as follows:
SECTION 1.Guarantee Agreement Amendment. The defined terms, “Total Assets” and
“Total Indebtedness”, as set forth in Section 1 of the Guarantee Agreement, are
each hereby amended and restated in their entirety to read as follows:
“Total Assets” shall mean, with respect to any Person, on any date of
determination, an amount equal to the aggregate book value of all assets owned
by such Person and its consolidated Subsidiaries and the proportionate share of
such Person of all assets owned by Affiliates of such Person as consolidated in
accordance with GAAP, less (a) amounts owing to such Person and its consolidated
Subsidiaries from any Affiliate thereof, or from officers, employees, partners,
members, directors, shareholders or other Persons similarly affiliated with such
Person or any Affiliate thereof, (b) Intangible Assets, (c) prepaid taxes and
expenses, all on or as of such date, (d) the amount of non-recourse Indebtedness
owing pursuant to securitization transactions that are not issued or sponsored
by Guarantor, Affiliates of Guarantor and/or Affiliates of Manager (e.g.
commercial real estate CLOs) that result from the consolidation of “variable
interest entities” under the requirements of the Accounting Standards
Codification Section 810, as amended, modified or supplemented from time to
time, and (e) the amount of any non-recourse Indebtedness owing pursuant to a
financing or securitization transaction such as a REMIC securitization, a
collateralized loan obligation transaction or any other similar transaction.
“Total Indebtedness” shall mean, with respect to any Person, as of any date of
determination, the aggregate Indebtedness (other than Contingent Liabilities not
reflected on such Person’s consolidated balance sheet) of such Person and its
consolidated Subsidiaries plus the proportionate share of all Indebtedness
(other than Contingent Liabilities not reflected on such Person’s consolidated
balance sheet) of all non-consolidated Subsidiaries of such Person as of such
date, all on or as of such date and determined in accordance with GAAP, less (a)
the amount of non-recourse Indebtedness owing pursuant to securitization
transactions that are not issued or sponsored by Guarantor, Affiliates of
Guarantor and/or Affiliates of Manager (e.g. commercial real estate CLOs) that
result from the consolidation of “variable interest entities” under the
requirements of the Accounting Standards Codification Section 810, as amended,
modified or supplemented from time to time, and (b) the amount of any
non-recourse Indebtedness owing pursuant to a financing or securitization
transaction such as a REMIC securitization, a collateralized loan obligation
transaction or any other similar transaction.
SECTION 2.    Conditions Precedent. This Amendment and its provisions shall
become effective on the first date on which this Amendment is executed and
delivered by a duly authorized officer of each of Buyer and Guarantor (the
“Amendment Effective Date”).
SECTION 3.    Representations, Warranties and Covenants. Guarantor hereby
represents and warrants to Buyer, as of the date hereof and as of the Amendment
Effective Date, that (i) it is in full compliance with all of the terms and
provisions set forth in the Guarantee Agreement on its part to be observed or
performed, and (ii) no default or event of default thereunder has occurred or is
continuing. Guarantor hereby confirms and reaffirms the representations,
warranties and covenants contained in the Guarantee Agreement.
SECTION 4.    Acknowledgements of Guarantor. Guarantor hereby acknowledges that
Buyer is in compliance with its undertakings and obligations under the Guarantee
Agreement and the other Repurchase Documents.
SECTION 5.    Limited Effect. Except as expressly amended and modified by this
Amendment, the Guarantee Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms; provided, however, that upon
the Amendment Effective Date (w) each reference therein and herein to the
“Guarantee Agreement” shall be deemed to include, in any event, this Amendment,
(x) each reference therein and herein to the “Repurchase Documents” shall be
deemed to include, in any event, this Amendment and (y) each reference in the
Guarantee Agreement to “this Agreement”, “this Guarantee Agreement”, “the
Guarantee”, “hereof”, “herein” or words of similar effect in referring to the
Guarantee Agreement shall be deemed to be references to the Guarantee Agreement,
as amended by this Amendment.
SECTION 6.    No Novation, Effect of Agreement. Guarantor and Buyer have entered
into this Amendment solely to amend the terms of the Guarantee Agreement and do
not intend this Amendment or the transactions contemplated hereby to be, and
this Amendment and the transactions contemplated hereby shall not be construed
to be, a novation of any of the obligations owing by Seller, Pledgor or
Guarantor (the “Repurchase Parties”) under or in connection with the Guarantee
Agreement, the Repurchase Agreement, the Fee and Pricing Letter, the Pledge
Agreement or any of the other Repurchase Documents to which any Repurchase Party
is a party. It is the intention of each of the parties hereto that (i) the
perfection and priority of all security interests securing the payment of the
Repurchase Obligations of the Repurchase Parties under the Repurchase Agreement
and the Pledge Agreement are preserved, (ii) the liens and security interests
granted under the Repurchase Agreement and the Pledge Agreement continue in full
force and effect, and (iii) any reference to the Guarantee Agreement in any such
Repurchase Document shall be deemed to also reference this Amendment.
SECTION 7.    Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.
SECTION 8.    GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF.  THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AMENDMENT. 
[SIGNATURES FOLLOW]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
GUARANTOR:
KKR REAL ESTATE FINANCE HOLDINGS, L.P., a Delaware limited liability partnership
By:

Name:
Title:

BUYER:
WELLS FARGO BANK, N.A., a national banking association
By:

Name:
Title:








